Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on April 20, 2022. Claims 1-10 are pending. 

Response to Arguments
Applicant’s arguments filed on April 20, 2022 have been considered but are moot in the view of new ground of rejection.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (Pub. No. : US 20050216523 A1) in the view of  Ohtani et al. (Pub. No. : US 20080155082 A1) and Avati et al. (Pub. No. : US 20150227535 A1)

As to claim 1 Sakaguch teaches distributed file system comprising: 
a plurality of distributed file servers that manage files by distributing the files into units (see Fig. 1); and 
a storage node that is capable of storing at least a part of main body data of the files to be managed by the plurality of distributed file servers (paragraphs [0037]-[0044]), wherein 
the distributed file server manages and stores the main body data of a file to be managed in the distributed file server itself or the storage node (paragraphs [0013], paragraphs [0037]-[0044]), 
wherein a first distributed file server that has received an I/O request of a file from a host apparatus specifies a second distributed file server that manages the management information of a target file of the I/O request, and transmits a transfer I/O request for executing I/O processing of the target file of the I/O request to the second distributed file server (see fig. 7 and paragraph [0071], [0074], [0078]), 
wherein the second distributed file server is configured to 
execute the I/O processing for the main body data of the target file with respect to the main body data stored in the second distributed file server or the storage node based on the management information corresponding to a target file of the transfer I/O request (paragraphs [0079]-[0082]), and 
return a processing result of the I/O processing to the first distributed file server (paragraphs [0079]), and 
wherein the first distributed file server returns the processing result to the host apparatus (paragraph [0079]).
Sakaguchi does not explicitly disclose but Ohtani teaches stores management information for managing a state of the main body data for each offset in the distributed file server itself (paragraphs [0077], [0089]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakaguchi by adding above limitation as taught by Ohtani to more flexibly manage the files (Ohtani, paragraph [0157]). 
Sakaguchi and Ohtani does not explicitly disclose but Avati teaches wherein the first distributed file server specifies the storage node based on a hash value of a file name of the target file or the transfer I/O request (paragraphs [0037]-[0038], [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakaguchi and Ohtani by adding above limitation as taught by Avati to more efficiently identify a particular file (Avati, paragraph [0017]).

As to claim 2 Sakaguchi together with Ohtani and Avati teaches a distributed file system according to claim 1.  Sakaguchi teaches wherein the management information is stored in the file of the main body data (paragraph [0037]).

As to claim 3 Sakaguchi together with Ohtani Ohtani and Avati teaches a distributed file system according to claim 1.  Sakaguchi teaches wherein the management information is stored in a management information file different from the file of the main body data (paragraph [0053]).

As to claim 4 Sakaguchi together with Ohtani Ohtani and Avati teaches a distributed file system according to claim 1.  Sakaguchi  teaches wherein a management information file name, which is a file name of the management information file, includes a file name of the file of the main body data, and the first distributed file server specifies a distributed file server that manages the file of the main body data based on the file name of the file of the main body data, and determines a distributed file server that manages the management information file according to the hash value based on the file name of the main body data included in the destination information file name ((paragraphs [0037]-[0046], [0053], [0109], ).
Avati teaches a hash value (paragraphs [0037]-[0038], [0044]). 

As to claim 5 Sakaguchi teaches a distributed file system comprising: 
a plurality of distributed file servers that manage the files by dividing the files into units of chunks (fig. 1 and paragraphs [0037]-[0044]); and 
a storage node that is capable of storing at least a part of main body data of the files to be managed by the plurality of distributed file servers (paragraphs [0037]-[0044]), wherein 
placement information indicating the distributed file server that manages the chunks of the files is stored in a predetermined storage apparatus (Paragraph [0037], [0046]), 
where the distributed file server manages and stores the main body data of the chunk of the file to be managed in the distributed file server itself or the storage node (paragraphs [0013], paragraphs [0037]-[0044]), 
wherein, when transferring a predetermined file to the storage node, a first distributed file server specifies one or more second distributed file servers that manage the management information of each chunk of a file to be transferred based on the placement information, and transmits a transfer request for executing transfer processing of the chunk of the file to be transferred to the storage node, to the one or more second distributed file servers (paragraphs [0044], [0046], [0053], [0068]), 
wherein one or more second distributed file servers are configured to read the main body data of the chunk of the target file from the second distributed file server based on the management information corresponding to the chunk of the target file of the transfer request (paragraph [0050]-[0053]), and 
transfer the read main body data of the chunk to the storage node, wherein the first distributed file server transmits a coupling request for coupling the main body data of each chunk transferred from the one or more second distributed file servers to the storage node, to the storage node (paragraphs [0050]-[0053], [0100]), and
wherein when receiving the coupling request, the storage node stores a file obtained by coupling the main body data of each chunk transmitted from the one or more second distributed file servers in a host storage apparatus (paragraph [0100]).
Sakaguchi does not explicitly disclose but Ohtani teaches stores management information for managing a state of the main body data for each offset in the distributed file server itself (paragraphs [0077], [0089]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakaguchi by adding above limitation as taught by Ohtani to more flexibly manage the files (Ohtani, paragraph [0157]).
Sakaguchi and Ohtani does not explicitly disclose but Avati teaches wherein the first distributed file server specifies the storage node based on a hash value of a file name of the target file or the transfer I/O request (paragraphs [0037]-[0038], [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakaguchi and Ohtani by adding above limitation as taught by Avati to more efficiently identify a particular file (Avati, paragraph [0017]). 

As to claim 6 Sakaguchi together with Ohtani and Avati teaches a distributed file system according to claim 5.  Sakaguchi teaches wherein the first distributed file server specifies one or more second distributed file servers that manage each chunk of the file to be transferred based on the placement information when transferring a difference of a predetermined file to the storage node, and transmits the transfer request for executing transfer processing of the difference of the chunk of the file to be transferred to the storage node, to the one or more second distributed file servers paragraphs [0044], [0046], [0053], [0068], 
the one or more second distributed file servers are configured to read main body data of the difference of the chunk of the target file from the second distributed file server based on the management information corresponding to the difference of the chunk of the target file of the transfer request, and transfer the read main body data of the difference of the chunk to the storage node, the first distributed file server transmits a reflection request for reflecting the main body data of the difference of each chunk transferred from the one or more second distributed file servers to the storage node, to the storage node, and when receiving the reflection request, the storage node reflects the difference of each chunk transmitted from one or more second distributed file servers on the file (paragraph [0044], [0046], [0053], [0068] , [0071], [0074], [0078]).

As to claim 7 Sakaguchi together with Ohtani and Avati teaches a distributed file system according to claim 5.  Sakaguchi teaches wherein the management information is stored in the file of the main body data of the chunk (paragraph [0037]).

As to claim 8 Sakaguchi together with Ohtani and Avati teaches a distributed file system according to claim 5.  Sakaguchi teaches wherein the predetermined storage apparatus is a storage apparatus of each distributed file server that manages the chunk of the file, or a storage apparatus that manages metadata of a file system that manages the file (fig. 2 to fig. 5).

As to claim 9 Sakaguchi teaches a distributed file managing method executed by a distributed file system including a plurality of distributed file servers that manage files by distributing the files into units, and a storage node that is capable of storing at least a part of main body data of the files to be managed by the plurality of distributed file servers (paragraphs [0037]-[0044]), 
wherein the distributed file server manages and stores the main body data of a file to be managed in the distributed file server itself or a file server(paragraphs [0013], paragraphs [0037]-[0044]), 
wherein a first distributed file server that has received an I/O request of a file from a host apparatus specifies a second distributed file server that manages the management information of a target file of the I/O request, and transmits a transfer I/O request for executing I/O processing of the target file of the I/O request to the second distributed file server (see fig. 7 and paragraph [0071], [0074], [0078]), 
wherein the second distributed file server that has received the transfer I/O request is configured to execute the I/O processing for the main body data of the target file with respect to the main body data stored in the second distributed file server or the storage node based on the management information corresponding to a target file of the transfer I/O request (paragraphs [0079]-[0082]), and 
return a processing result of the I/O processing to the first distributed file server (paragraph [0079]), and 
the first distributed file server returns the returned processing result to the host apparatus (paragraph [0079]). 
Sakaguchi does not explicitly disclose but Ohtani teaches stores management information for managing a state of the main body data for each offset in the distributed file server itself (paragraphs [0077], [0089]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakaguchi by adding above limitation as taught by Ohtani to more flexibly manage the files (Ohtani, paragraph [0157]). 
Sakaguchi and Ohtani does not explicitly disclose but Avati teaches wherein the first distributed file server specifies the storage node based on a hash value of a file name of the target file or the transfer I/O request (paragraphs [0037]-[0038], [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakaguchi and Ohtani by adding above limitation as taught by Avati to more efficiently identify a particular file (Avati, paragraph [0017]).

As to claim 10 Sakaguchi teaches a distributed file managing method executed by a distributed file system including a plurality of distributed file servers that manage the files by dividing the files into units of chunks, and a storage node that is capable of storing at least a part of main body data of the files to be managed by the plurality of distributed file servers (paragraphs [0037]-[0044]), wherein 
wherein the distributed file system stores placement information indicating the distributed file server that manages the chunks of the files in a predetermined storage apparatus (Paragraph [0037], [0046]), 
wherein the distributed file server manages and stores the main body data of the chunk of the file to be managed in the distributed file server itself or the storage node (paragraphs [0013], paragraphs [0037]-[0044]), 
when transferring a predetermined file to the storage node, a first distributed file server specifies one or more second distributed file servers that manage each chunk of a file to be transferred based on the placement information, and transmits a transfer request for executing transfer processing of the chunk of the file to be transferred to the storage node, to the one or more second distributed file servers (paragraphs [0044], [0046], [0053], [0068]), 
wherein one or more second distributed file servers are configured to read the main body data of the chunk of the target file from the second distributed file server based on the management information corresponding to the chunk of the target file of the transfer request (paragraph [0050]-[0053]), and 
transfer the read main body data of the chunk to the storage node, the first distributed file server transmits a coupling request for coupling the main body data of each chunk transferred from the one or more second distributed file servers to the storage node, to the storage node (paragraphs [0050]-[0053], [0100]), and 
when receiving the coupling request, the storage node stores a file obtained by coupling the main body data of each chunk transmitted from the one or more second distributed file servers in a host storage apparatus (paragraph [0100]).
Sakaguchi does not explicitly disclose but Ohtani teaches stores management information for managing a state of the main body data for each offset in the distributed file server itself (paragraphs [0077], [0089]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakaguchi by adding above limitation as taught by Ohtani to more flexibly manage the files (Ohtani, paragraph [0157]).
Sakaguchi and Ohtani does not explicitly disclose but Avati teaches wherein the first distributed file server specifies the storage node based on a hash value of a file name of the target file or the transfer I/O request (paragraphs [0037]-[0038], [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakaguchi and Ohtani by adding above limitation as taught by Avati to more efficiently identify a particular file (Avati, paragraph [0017]).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169